DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Reasons for Allowance



Claims 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 16, the cited prior art of record does not teach or fairly suggest a polymer composition comprising a polyolefin (a), a peroxide and an inorganic filler (b) wherein the polyolefin (a) is obtainable by a high pressure process which process comprises the steps: (i) compressing one or more monomer(s) under pressure in a compressor, using a compressor lubricant for lubrication, (ii) polymerising a monomer optionally together with one or more comonomer(s) in a polymerisation zone, (iii) separating the obtained polyolefin (a) from the unreacted products and recovering the C=C bonds in total amount of 0.2/1000 carbon atoms, wherein the amount of the inorganic filler (b) is 0.1 to 5.0 wt% based on the combined amount of the polyolefin (a) and the inorganic filler (b); wherein the polyolefin (a) comprises 10 to 250 ppm of the non-mineral oil, and wherein the polymer composition comprises peroxide in an amount of 5.0 to less than 40 mmol -O-O-/kg of the polymer composition.	
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record.  Each of claims 17-28 depends either directly or indirectly upon claim 20 and thus is allowable for at least the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847